Citation Nr: 1805368	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable rating for hiatal hernia.

2. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease with spina bifida occulta of the lumbar spine.

3. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative disc disease with spina bifida occulta of the lumbar spine.

4. Entitlement to service connection for a throat disorder (claimed as tonsillitis).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a headache disorder. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to February 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  Pursuant to a June 2016 Remand, the Veteran and his spouse testified at an April 2017 Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Compensable Rating for Hiatal Hernia

In connection with his claim for service connection for hiatal hernia, which had the Veteran had originally claimed as gastroesophageal reflux disease, he underwent VA examination in November 2008.  As a result, the RO granted service connection for such disability with a noncompensable rating.  In the June 2016 Written Brief Presentation, the Veteran's representative asserted that a new examination was warranted as it was highly conceivable that the Veteran's condition had worsened since the examination seven years prior.  Along those lines, the Board notes that the frequent symptoms reported by the Veteran at the April 2017 Board hearing, to include nausea, difficulty swallowing, pressure in the chest, and a burning sensation, indicate a worsening in severity since the November 2008 examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  As such, additional examination is warranted to determine the current nature and severity of such service-connected disability.

Right and Left Hip Disorders

The April 2009 rating decision denied entitlement to service connection for right and left hip disorders on the basis that the clinical evidence did not demonstrate current diagnoses.  In support of his claims, the Veteran submitted a May 2017 letter from a private physician that reflects current diagnoses of posttraumatic osteoarthritis of the right hip and arthritis of the left hip.  The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, require X-ray findings to establish a diagnosis of arthritis.  Since the letter and accompanying private treatment records do not include X-ray findings that support the private physician's diagnoses, the Board finds additional examination is necessary to determine whether the Veteran has a current diagnosis of a hip disorder, and, if so, whether such is related to his military service, to include wearing heavy gear and performing his duties.  38 C.F.R. §§ 3.303(a), 4.71a.  Prior to the examination, the AOJ should request that the private physician provide any X-ray examination report verifying the diagnoses.  Then, if X-ray findings support a diagnosis of arthritis, the examiner should also discuss whether arthritis manifested to a degree of 10 percent or more within one year from the date of separation, or is otherwise related to the Veteran's military service.  38 C.F.R. § 3.309(a).

Furthermore, the Board finds the Veteran presented an alternative theory of entitlement in his April 2010 notice of disagreement.  Specifically, he appears to assert that a bilateral hip disorder is secondary to his service-connected degenerative disc disease with spina bifida occulta of the lumbar spine.  As the Board has a duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), the Board finds the examiner should also offer an opinion as whether any currently diagnosed hip disorder is caused or aggravated by such service-connected disability.     

Throat Disorder

In the April 2009 rating decision, the RO denied service connection for tonsillitis on the basis that the clinical evidence did not demonstrate a current diagnosis.  Subsequently, the Veteran testified that he was treated for tonsillitis at a VA medical facility during the pendency of the appeal.  As the evidence does not contain any VA treatment records, the AOJ should obtain any such records that pertain to the claim for a throat disorder on remand.   

Additionally, the Board notes the VA examiner determined there was no diagnosis of tonsillitis as there was no pathology on examination that day.  However, the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court held that an examination during a remission phase did not accurately reflect elements of a skin condition.  Upon review, the Board finds tonsillitis is relatively comparable to the types of skin conditions discussed by the Court.  Therefore, after the AOJ has obtained all available treatment records, the Veteran should be afforded a VA examination during a flare-up of his claimed throat symptoms, if possible, to determine whether the Veteran has a current diagnosis of tonsillitis.  If the examiner finds the evidence supports a current diagnosis of tonsillitis, the examiner should opine as to whether such disorder is related to the Veteran's military service.  

Furthermore, the Board notes that an October 2015 private treatment record reflects a diagnosis of acute pharyngitis.  In this respect, an August 1991 service treatment record reflects a diagnosis of streptococcal pharyngitis, and a September 2000 service treatment record indicates the physician suspected viral pharyngitis.  Accordingly, the Board has recharacterized the issue on appeal to include any throat disorder diagnosed during the pendency of the appeal, and an opinion is likewise required to determine whether any current pharyngitis is related to the Veteran's military service.  

Bilateral Hearing Loss

In the April 2009 rating decision, the RO denied service connection for bilateral hearing loss because the clinical evidence did not demonstrate a current hearing loss disability as defined by VA.  In pertinent part, VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. 
§ 3.385.  However, the Veteran's spouse testified that his hearing loss had worsened in severity since the November 2008 VA examination.  Although a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  As such, the Board finds additional examination is warranted to determine whether the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, and, if so, whether such is related to military service.

Headache Disorder

The April 2009 rating decision denied entitlement to service connection for recurrent headaches on the basis that there was no current disability.  Specifically, the November 2008 VA examiner reported that there was no diagnosis because there was no pathology on examination.  However, the Veteran submitted a May 2017 private physician's letter reflecting a diagnosis of recurrent headache.  As the November 2008 VA examiner did not have the opportunity to review the new evidence, the Board finds remand is warranted for additional examination and addendum opinion to determine whether the Veteran has a current headache disorder related to his military service.  Furthermore, the Board notes service treatment records dated in January 1990 and July 1990 indicate the Veteran experienced a contusion and laceration to the head.  As such, the examiner should provide an opinion as to whether any current headache disorder, if diagnosed, is related to the in-service head injury.

All Claims

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include any X-ray examination findings in support of the May 2017 diagnoses of osteoarthritis and arthritis of the right and left hips, respectively, and all outstanding VA treatment records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected hiatal hernia.  The record, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's hiatal hernia, and the resulting functional impairment of such disability.

A rationale should be provided for any opinion offered.  

3.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the nature and etiology of any current right and/or left hip disorder(s).  The examiner should review the record, to specifically include the May 2017 private physician's letter reflecting diagnoses of posttraumatic osteoarthritis of the right hip and arthritis of the left hip, and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(A)  The examiner should identify all current right and/or left hip disorder(s) and specifically address the private physician's May 2017 findings.  

(B)  For each currently diagnosed hip disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's service, to include wearing heavy gear and performing his duties.  

(C)  In addition, the examiner should provide an opinion as to whether any current hip disorder was at least as likely as not (i.e., a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected degenerative disc disease with spina bifida occulta of the lumbar spine.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

(D)  If arthritis is diagnosed, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's separation from service in February 2009 and, if so, describe the manifestations.

In offering any opinion, the examiner should consider the service treatment records reflecting diagnoses of hip arthritis, the findings shown in the May 2017 private physician's letter, and the lay statements pertaining to the onset and continuity of symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the nature and etiology of any current throat disorder, to include tonsillitis and pharyngitis.  This examination should be scheduled, if possible, during periods of flare-up of these conditions, which are likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examinations during flare-ups of the claimed conditions.  Appropriate instructions must be provided to the Veteran in this regard.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported.

(A)  The examiner should identify all currently diagnosed throat disorders, to include those which may have been present at any time since March 2009, but resolved. 

(B)  For any currently diagnosed throat disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to military service.  The VA examiner should specifically address the service treatment records documenting a history of tonsillitis, diagnoses of pharyngitis, and reported symptoms of tonsillitis; however, the VA examiner should not consider the Veteran's reports of tonsillitis during childhood as the Veteran is presumed sound upon entry.  

Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the nature and etiology of claimed bilateral hearing loss.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(A)  The examiner should identify any current right and/or left ear hearing loss.  

(B)  For each currently diagnosed hearing loss disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to military service.  

In offering any opinion, the examiner should consider the in-service documentation of noise exposure and lay statements pertaining to the onset and continuity of symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

6.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the nature and etiology of any current headache disorder.  The examiner should review the record, to specifically include the May 2017 private physician's letter reflecting a diagnosis of recurrent headache, and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(A)  The examiner should identify all current headache disorders.  

(B)  For each currently diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's service, to include the documented head injury incurred in 1990.  The examiner should also consider the service treatment records reflecting complaints of headaches and the lay statements pertaining to the onset and continuity of symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

